On behalf of Chas. Thomas Perry, a duly verified petition for writ of habeas corpus was filed in this court, representing that the petitioner was illegally restrained of his liberty and unlawfully imprisoned in the county jail of Oklahoma county by the sheriff of Oklahoma county. Whereupon the writ issued. Upon the return day the petitioner appearing by his counsel asks that the write be discharged. The writ is therefore discharged and the petitioner remanded to the custody of the respondent, and the case dismissed.